OPINION OF THE COURT
Memorandum.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), *654the order of the Appellate Division should be affirmed, with costs.
Pursuant to subdivision 1 of section 2-a of the General City Law, upon the resignation of the former Mayor, the powers and duties of that office automatically and instantaneously devolved upon the president of the city council, who thereby became the Mayor. By operation of the statute, no vacancy in the office of Mayor ever existed (Matter of Burns v Kinley, 60 NY2d 40, 41) and the provisions of the statute, rather than those of the city charter, govern mayoral succession in this case. Section 2-a of the General City Law is a proper exercise of legislative power in an area of State-wide significance and, therefore, does not implicate the home rule provisions of article IX of the Constitution. (Matter of Burns v Kinley, supra, at p 43; Matter of Kelley v McGee, 57 NY2d 522, 538.)
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye concur.
On review of submissions pursuant-to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, in a memorandum.